United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1224
                                   ___________

Kelly D. Warfield,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of South Dakota.
Tracey R. Dollison, Pennington         *
County State’s Attorney’s Office,      *     [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: November 12, 2004
                                Filed: November 17, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Kelly D. Warfield appeals the district court’s* adverse grant of summary
judgment in Warfield’s 42 U.S.C. § 1983 action. After carefully reviewing the
record, we conclude the judgment was proper for the reasons stated by the district
court. We deny Warfield’s motion to supplement the record and affirm the judgment
of the district court. See 8th Cir. R. 47B.
                        ______________________________

      *
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.